Citation Nr: 0841506	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-28 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
internal derangement of the left knee with degenerative joint 
disease, and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for degenerative joint 
disease of the right knee, to include as secondary to 
internal derangement of the left knee with degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for internal derangement of the left 
knee with degenerative joint disease (herein after left knee 
disability) and denied the claim for service connection for 
degenerative joint disease of the right knee (hereinafter 
right knee disability).  The claim was subsequently 
readjudicated by a Decision Review Officer (DRO) in an August 
2006 statement of the case (SOC), which appeared to reopen 
and deny the claim for the left knee.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
this issue has been recharacterized as shown above.  

In his September 2006 substantive appeal to the Board, the 
veteran requested a travel board hearing.  In September 2008, 
the veteran presented testimony at a personal hearing 
conducted at the Los Angeles RO before the undersigned 
Veterans Law Judge (VLJ) who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002) and who is rendering the determination in this 
case.  A transcript of this personal hearing is in the 
veteran's claims folder.

During the hearing, the undersigned asked the veteran's 
representative if the veteran intended to file a claim for 
clear and unmistakable error (CUE) with the 1982 rating 
decision denial of the claim for entitlement to service 
connection for the left knee.  The veteran's representative 
responded that he would pursue that issue at a later time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In May 1982, the RO denied the claim for service 
connection for left knee disability.  The veteran was 
notified of that decision, but did not initiate an appeal.

3.  Some of the evidence received since 1982 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for left 
knee disability. 

4.  The presumption of soundness is not rebutted because 
clear and unmistakable evidence that a left knee disability 
existed prior to service and was not aggravated by service is 
not shown.  

5.  Internal derangement of the left knee with degenerative 
joint disease had its onset during service.

6.  Degenerative joint disease of the right knee has been 
shown to be secondary to internal derangement of the left 
knee with degenerative joint disease.






CONCLUSIONS OF LAW

1.  The May 1982 RO rating decision that denied service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2008).

2.  New and material evidence has been received, and the 
claim for service connection for a left knee disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  Internal derangement of the left knee with degenerative 
joint disease was incurred during service.  38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303, 3.304, 3.306 (2008).

4.  Degenerative joint disease of the right knee is 
proximately due to and the result of internal derangement of 
the left knee with degenerative joint disease.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, and 3.310(a) (as defined prior 
to the October 10, 2006 regulation change) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The veteran was provided with this notice in a 
March 2006 letter.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  To provide 
adequate notice with regard to a claim to reopen, VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

As will be discussed below, the Board finds that new and 
material evidence has been submitted to reopen the claim for 
left knee and as service connection for the left knee and 
right knee on appeal are being granted, there is no need to 
review whether VA's statutory duties to notify and assist are 
fully satisfied as any error would be non-prejudicial.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  The effective date and 
disability rating will be assigned by the RO.


LAW AND ANALYSIS

1.  Left knee

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A March 1982 RO decision denied service connection for a 
postoperative left knee disability because it concluded that 
left knee surgery during service was ameliorative surgery to 
correct a condition which existed prior to enlistment.  It 
was further determined that no aggravation beyond the normal 
progression of the left knee disability was shown in the 
service treatment records.  After that decision, the RO 
received additional information regarding the claim but 
continued the previous denial in a May 1982 rating decision 
because the evidence of record showed that the injuries 
causing the left knee problem were incurred pre-service and 
in-service aggravation was not shown.  The veteran was 
notified of that decision in a June 1982 letter.  Because the 
veteran did not appeal that decision, it is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. 
§ 20.1103.  The veteran, however, now seeks to reopen his 
claim.  As noted, despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is furnished with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final May 1982 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final May 1982 rating decision is new and 
material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the May 1982 decision includes, but is not 
limited to, VA treatment records, a May 2005 private opinion 
from Dr. J.P., February and April 2006 buddy statements, and 
a June 2006 VA examination.  As noted, the veteran's claim 
was previously denied because the left knee disability was 
determined to have existed prior to service and was not shown 
to have been aggravated during service.  Importantly, the 
evidence now contains a June 2006 VA examination which found 
that the veteran's left knee condition was likely aggravated 
by the injury he sustained to his left knee during his 
military service.  Obviously, this evidence is new in that it 
was not previously of record.  Moreover, this evidence 
relates to an unestablished fact necessary to substantiate 
his claim.  Further, as its credibility is presumed, this 
evidence when combined with previous evidence of record raise 
a reasonable possibility of substantiating the claim.  
Justus, 3 Vet. App. at 513.  For these reasons, the Board 
finds that the additional evidence received since May 1982 
warrants a reopening of the veteran's claim of service 
connection for a left knee disability, as it is new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a).

New and material evidence having been received, the claim of 
entitlement to service connection for a left knee disability 
is reopened.

Having reopened the veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for a left knee disability may be granted 
on the merits, de novo.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches where there has been an 
induction examination in which the later-complained-of 
disability was not noted.  The term "noted" denotes only such 
conditions as are recorded in examination reports.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  In cases where the disease or injury at issue is 
not noted on the entrance examination, a two-pronged test is 
for consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the preexisting disease or injury 
was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

The requirements of clear and unmistakable evidence is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 
258 (1999) (noting that "clear and convincing" burden of 
proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than clear and 
unmistakable evidence).  It is an "onerous" evidentiary 
standard, requiring that the no-aggravation result be 
"undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) 
(citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and 
Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, 
C.J., concurring in part and dissenting in part).  The law 
further provides that the burden to rebut the presumption and 
show no aggravation of a pre-existing disease or disorder 
during service lies with the government.  See, e.g., Cotant 
v. Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service connected benefits because it has 
been shown that his disability pre-existed service and was 
not aggravated in service.  See Wagner, 370 F.3d at 1094-
1096.  In such cases, where the presumption of sound 
condition at entrance to service cannot be rebutted, the 
assumption of the fact for which the presumption stands -- 
that is, that the veteran was in sound condition at entry to 
service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim must be considered one for service incurrence or direct 
service connection.  See Wagner, 370 F.3d at 1094-1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

The veteran contends that his left knee disability was 
incurred after he fell off the wing of an aircraft and landed 
on his knees.  The veteran testified that he played one 
season of football in college after his separation from 
service but had to quit due to his left knee.  He testified 
that he dealt with his knee on his own until he first sought 
private treatment in the 1980s.  

In considering all of the evidence of record under the laws 
and regulations as set forth above and for the reasons 
explained below, the Board finds that the veteran is entitled 
to service connection for a left knee disability because it 
finds that clear and unmistakable evidence to rebut the 
presumption of soundness has not been demonstrated.  
Initially, the Board notes that the February 1952 enlistment 
examination did not note any left knee disorder.  Therefore, 
the presumption of soundness attaches and the burden to rebut 
the presumption has shifted to the government.  Cotant, 17 
Vet. App. 117.

The Board finds that based upon all the evidence of record it 
is not shown that there is clear and unmistakable evidence 
that a left knee disability both existed prior to service and 
was not aggravated by service.  Although there is evidence 
that the veteran had injuries to his left knee prior to 
service from playing football, the service treatment records 
indicated that he was in service for about a year before he 
began experiencing problems with his knee.  In this regard, a 
January 1953 clinical record reflected that lately the 
veteran had experienced occasional locking and considerable 
pain in his left knee.  It was noted that the only trauma was 
an old football injury in 1951.  Physical examination 
revealed a possible lateral tear and the x-rays showed no 
evidence of osteochondritis or other pathology.  An October 
1953 record indicated a left knee sprain.  

In January 1954, the veteran underwent excision of the 
semilunar cartilage of the left knee.  Service clinical 
records contained the veteran's history of frequent injuries 
to the left knee while playing football through the years and 
in the past year and a half he had recurrent bouts of 
locking, effusion, pain, and weakness.  During surgery, a 
large bucket handle tear was found in the lateral cartilage.  
X-rays were essentially normal.  Significantly, a January 
1954 health record reflected that the veteran had an internal 
derangement of the knee and a possible lateral tear of the 
medial meniscus that DNEPTE (did not exist prior to 
enlistment) and was not the result of his own misconduct.  
Importantly, this record acknowledged that the veteran had a 
history of a football injury to the left knee prior to 
service and recently had fairly severe pain in the knee with 
occasional locking.  Thus, the January 1954 record indicated 
that despite football injuries prior to service, the tear in 
the cartilage did not pre-exist service.  

However, in order to rebut the presumption of soundness, VA 
must not only show by clear and unmistakable evidence that 
the disease or injury existed prior to service but VA must 
also show by clear and unmistakable evidence that the 
preexisting disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  In this regard, the 
service treatment records showed that following surgery, the 
veteran was on two weeks convalescent leave and then returned 
fit for duty.  Importantly, the January 1956 separation 
examination was absent for any findings of a left knee 
disability.  This evidence suggests that the in-service 
surgery had an ameliorating effect on the veteran's knee as 
it was found to be clinically normal on separation, 
approximately two years after the surgery.  38 C.F.R. § 
3.306(b)(1).  As such, the service treatment records 
reflected that the veteran's left knee disability was not 
aggravated during service.  

In fact, the first post-service medical evidence that 
documented a current left knee disability was dated in 2005, 
many years after his separation from service.  In a May 2005 
private treatment report, the veteran indicated that his left 
knee had done fairly well until it began hurting over the 
past several years.  Dr. J.P. opined that the veteran's 
current diagnosis of valgus osteoarthritis of the left knee 
was consistent with his in-service lateral meniscectomy, 
which was related to his service-related injury (falling off 
a corsair wing) in 1955.  

Further, in June 2006, the veteran had a VA examination in 
connection with his claim.  The veteran again reported 
falling off the wing of an airplane and injuring his left 
knee.  After reviewing the claims file, the examiner 
concluded that the veteran's left knee condition was likely 
aggravated by the injury he sustained to his left knee during 
his military service.  The examiner reasoned that excision of 
the large bucket handle tear in the left knee lateral 
meniscus is known to cause advanced and early osteoarthritis 
in the knee joint.  Thus, the examiner corroborated what was 
documented in the January 1954 health record; that the 
veteran's left knee sustained an additional injury (tear) 
during service.  Even though a specific documented injury to 
the left knee (falling off the airplane) was not found, the 
fact remains that the meniscual tear was determined to have 
developed during service.  The Board affords this opinion 
great probative weight as it is based on an examination of 
the veteran and thorough review of his claims file.  See 
Bloom v. West, 12 Vet. App. 185 (1999).  

In sum, the evidence is also not clear and unmistakable that 
any pre-existing left knee disability was not aggravated 
during service, because the June 2006 examiner specifically 
determined that the left knee was aggravated during service.  
The examiner concluded that the in-service surgery to repair 
the tear in the left knee led to the veteran's current 
diagnosis of severe degenerative joint disease of the left 
knee.  As such, based on the opinions of the June 2006 
examiner and Dr. J.P., the Board concludes that clear and 
unmistakable evidence to rebut the presumption of aggravation 
has also not been shown.  Consequently, as both prongs of the 
test were not met, the presumption of soundness cannot be 
rebutted.  Therefore, based upon the evidence linking his 
left knee disability to service, the Board concludes that the 
veteran is entitled to service connection for internal 
derangement of the left knee with degenerative joint disease.  
38 C.F.R. §§ 3.304(b), 3.306(b).

2.  Right knee

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is entitled to service connection for a right 
knee disability.  The veteran contends that his now service-
connected left knee led to his right knee disability.  
Although the veteran is competent to report that he is 
experiencing pain and discomfort in his right knee, which is 
symptomatology capable of lay observation, a competent 
medical opinion is needed to link any right knee disability 
to his left knee disability, as this question is beyond the 
veteran's expertise as a lay person.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In this regard, after reviewing the 
veteran's claims folder and examining the veteran, the June 
2006 VA examiner determined that the right knee severe 
degenerative joint disease is as likely as not secondary to 
his left knee disability.  As such, with no evidence to the 
contrary, the Board concludes that service connection for a 
right knee disability is proximately caused or aggravated by 
his service-connected left knee disability.  38 C.F.R. 
§ 3.310(a) (2006).  



ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for internal 
derangement of the left knee with degenerative joint disease; 
and entitlement to service connection is granted.  

Entitlement to service connection for degenerative joint 
disease of the right knee, to include as secondary to 
internal derangement of the left knee with degenerative joint 
disease, is granted.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


